Security Natl. Ins. Co. v Arkadum 98 Enters. Corp. (2021 NY Slip Op 04536)





Security Natl. Ins. Co. v Arkadum 98 Enters. Corp.


2021 NY Slip Op 04536


Decided on July 22, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 22, 2021

Before: Kern, J.P., González, Scarpulla, Mendez, JJ. 


Index No. 650936/18 Appeal No. 13790 Case No. 2020-04478 

[*1]Security National Insurance Company, Plaintiff-Appellant,
vArkadum 98 Enterprises Corp., Defendant-Respondent.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Debra A. James, J.), entered on or about June 08, 2020,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated June 14, 2021,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: July 22, 2021